 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEV ADA
 2

 3   UNITED STATES OF AMERICA                       ) Case No.: 2:21-MJ-00173-EJY
 4
                                                    ) Dept.: 70
                    Plaintiff,                      )
 5
            vs.                                     ) Second Stipulation to Continue
                                                    )       Preliminary Hearing
 6   KEN FREEMAN                                    )
                                                    )
 7                  Defendant.                      )
                                                    )
 8
     _______________                                )
 9


10          COMES NOW the Defendant, KEN FREEMAN by and through his attorney of record

11   GEORGE E. CROMER, ESQ., and the Plaintiff, UNITED STA TES OF AMERICA, by an
12
     through their attorney of record, RACHEL KENT, ESQ., and hereby stipulate and agree a
13
     follows:
14
            WHEREAS, this matter is currently scheduled for a Preliminary Hearing on Tuesday
15
     May 4, 2021 at 4:00 p.m., and
16

17
            WHEREAS, counsel in this matter have agreed to continue this hearing for sixty (60

18   days, counsel needs additional time to prepare for the hearing to a date convenient to the partie

19   involved and the Court, now, therefore,
20
            WHEREAS, the defendant is not in custody and agrees to the continuance.
21
            WHEREAS, the defendant also consents to extending the time within which a
22
     preliminary hearing must be held under Federal Rule of Criminal Procedure 5 .1 (c) and the time
23
     within which an indictment must be filed under 18 U.S.C.§ 3161.
24

25
            IT IS HEREBY STIPULATED AND AGREED that the Preliminary hearing current!

26   scheduled for Tuesday May 4, 2021 shall be continued for sixty (60) days, to a date convenient t


                                                    -1-
 1   all parties.

2

3    GEORGE E. CROMER, ESQ.                        CHRISTOPHER CHIOU, ESQ.
                                                   U.S. ATTORNEY'S OFFICE
 4

 5


 6   /�,e,,,¥ C.    ('.1,-1,M?U?


     George E. Cromer, Esq.                        Rachel Kent, Esq.
 7   Nevada Bar No. 000183                         501 Las Vegas Blvd. South
     601 South 1-th Street                         Las Vegas NV 89101
     Las Vegas NV 89101                            Attorney for Plaintiff
 9
     Attorney for Defendant                        Dated: 4/30/2021
     Dated: 4/30/2021
10

11
                                                   ORDER
12

13
             Based upon the foregoing Stipulation and for good cause appearing:

14
              IT IS HEREBY ORDERED that the Preliminary Hearing currently scheduled for
15
     Tuesday, May 4, 2021 shall be continued to July 6, 2021 at 10:00a.m., in Courtroom 3D.
16
             Dated this 30th day of April, 2021.
17

18
                                                   U.S. MAGISTRATE JUDGE
19

20


21

22

23

24

25

26



                                                     -2-
